EXHIBIT 10(u)

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT is made and entered into on May 30, 2006, by and among
U.S. Traffic Corporation, a Delaware corporation, f/k/a Green Light Acquisition
Company (“USTC”), and Quixote Corporation, a Delaware corporation (“Quixote”),
as first parties, Myers America, Inc., a Delaware corporation, f/k/a U.S.
Traffic Corporation (“MA”), Myers Power Products, Inc., a Delaware corporation
(“MPP”) and Myers/Nuart Electrical Products, Inc., a Delaware corporation
(“NuArt”), as second parties, and Raymond International W.L.L., a Bahrain
corporation (“RIWLL”), Raymond Overseas Holding Limited, a Jersey (Channel
Islands) corporation (“ROHL”) and Basil Vasiliou (“Vasiliou,” and collectively
with RIWLL and ROHL, the “Guarantors”), as third parties.  All of the foregoing
parties are sometimes referred to herein collectively as the “Parties”.

 

R E C I T A L S

 

A.            Quixote is the parent of USTC.  The Guarantors, directly or
indirectly, are the stockholders of MA, NuArt and MPP.

 

B.            On or about May 16, 2003, USTC (then known as Green Light
Acquisition Company), and MA (then known as U.S. Traffic Corporation) and NuArt,
entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”),
pursuant to which MA and NuArt sold, and USTC purchased, substantially all of
the assets of MA and NuArt used in the business of manufacturing, selling and
servicing traffic control equipment, overhead and portable traffic display
signage, electronic display and message centers, lighted signage, transit
fixtures, power supply sources, electronic components and tunnel lighting,
including the so-called Myers PowerBack™ uninterruptible power supply product
(the “Business”).

 

B.            Pursuant to the provisions of the Asset Purchase Agreement, on or
about May 16, 2003 USTC and MPP entered into an OEM Supply Agreement (the “OEM
Agreement”).

 

C.            MA brought a lawsuit against USTC in the Circuit Court of Cook
County, Illinois, Chancery Division, entitled Myers America, Inc. f/k/a. U.S.
Traffic Corporation, a Delaware corporation vs. U.S. Traffic Corporation, f/k/a
Green Light Acquisition Company, a Delaware corporation, No. 05 CH 16573 (the
“Chancery Division Case”).  Thereafter, USTC brought a lawsuit against MA, NuArt
and the Guarantors in the Circuit Court of Cook County, Illinois, Law Division,
entitled U.S. Traffic Corporation f/k/a Green Light Acquisition Company vs.
Myers America, Inc. f/k/a U.S. Traffic Corporation, Myers/NuArt Electrical
Products, Inc., Raymond Int’l W.L.L., Raymond Overseas Holding, Limited and
Basil Vasilou, No. 05 L 010719 (the “Law Division Case”).  Subsequent to the
filing of the Law Division Case, USTC filed a third-party complaint against MPP
in the Chancery Division Case (the “Third Party Complaint”).  The court in the
Chancery Division case denied USTC’s motion for a preliminary injunction, and
USTC has filed a notice of appeal of such denial with the Illinois Appellate
Court, First District.  The Law Division Case was subsequently transferred to,
and consolidated with, the Chancery Division Case.  The foregoing lawsuits and
appeals are referred to herein collectively as the “Litigation”.

 

D.            USTC has disputed the merits of the Chancery Division Case.  MA,
NuArt and the Guarantors have disputed the merits of the Law Division Case.  MPP
has disputed the merits of the Third Party Complaint.

 

--------------------------------------------------------------------------------


 

E.             The Parties desire to enter into this Agreement in order, among
other things, to avoid the costs, expenses, distractions and uncertainty arising
in respect of the Litigation, and desire to settle the Litigation, on the terms
herein contained.

 

A G R E E M E N T S

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.             No Admissions.  This Agreement does not constitute an admission
by any of the Parties hereto of any violation of any statute, regulation, or
contract, or of any fact, condition, circumstance, violation of law, or standard
of liability in law or equity, arising out of or in any way related to the
subject matter described in this Agreement.  This Agreement is being entered
into by the Parties solely to settle and compromise any and all disputes within
the scope of this Agreement.  This Agreement and any settlement discussions
related hereto shall constitute “settlement negotiations” and, as such, shall
not be admissible in any proceeding, whether by claim or defense, as evidence or
an admission of any kind, except that in a proceeding to enforce the provisions
of this Agreement, any settlement discussions shall be admissible as evidence
solely for the purposes of that proceeding.

 

2.             Transactions and Payments Occurring on the Date Hereof. 
Concurrently with the execution and delivery of this Agreement:

 

(a)           MA, on its own behalf and on behalf of MPP and NuArt, shall pay to
USTC the sum of three million dollars ($3,000,000), by wire transfer of
immediately available funds to such bank account as Quixote shall specify by
written notice delivered to MA; and

 

(b)           The Parties, through their respective counsel, shall execute and
file stipulations to dismiss all of the Litigation with prejudice, and without
costs being awarded to any of the Parties.

 

3.             Amendment and Termination of Certain Documents.  The Asset
Purchase Agreement, the OEM Supply Agreement, and certain of the other documents
executed and delivered by the Parties in connection with the acquisition by USTC
of the Business, are hereby terminated or amended as follows:

 

(a)           All obligations of USTC, MA and NuArt under the Asset Purchase
Agreement, other than MA’s and NuArt’s obligations under Section 5.5 thereof (as
such section is amended in paragraph (d) hereof) are hereby terminated in their
entirety.  Without limiting the generality of the preceding sentence, USTC shall
have no obligation to pay Contingent Consideration (as such term is defined in
the Asset Purchase Agreement), pursuant to Section 2.6(d) of the Asset Purchase
Agreement, irrespective of whether any such payments are presently due and
owing.

 

(b)           The OEM Supply Agreement is hereby terminated in its entirety
(except as provided in paragraph (c) hereof), it being understood, however, that
USTC shall remain obligated to purchase and pay for all Modules and Cabinets (as
such terms are defined in the OEM Supply Agreement) for which USTC has
heretofore placed, and MPP has accepted, purchase orders.  Subject to the
following sentence, MPP shall honor all such purchase orders.  Terms of sale
with respect to all Modules which have not been

 

2

--------------------------------------------------------------------------------


 

delivered to USTC as of the date hereof shall continue to be C.O.D., and terms
of sale with respect to all Cabinets which have not been delivered as of the
date hereof shall be net 30 days from the invoice dates.  MPP will also accept
purchase orders which USTC or Peek Traffic Corporation (“Peek”) may hereafter
place for Cabinets, at prices charged from time to time by MPP for such Cabinets
(which prices shall be comparable to the prices which MPP shall charge its other
customers from time to time for similar Cabinets).  Payment terms with respect
to such future purchase orders shall also be on the same net 30 day terms as set
forth above.  MPP reserves the right, at any time, to discontinue the
manufacture of Cabinets (or any kind thereof), and to modify or change the
designs and/or specifications with respect to Cabinets, provided that MPP agrees
that in this respect it will treat USTC and Peek in the same manner in which it
treats its other customers purchasing Cabinets.  MPP reserves the right to
revoke the net 30 day terms in the event USTC or Peek do not make payments
within such payment terms.  Until such time as (x) MPP shall no longer be
supplying Cabinets to USTC and Peek, and (y) the Note (as herein defined) shall
have been paid in full, whichever event occurs later, USTC shall deliver, and
Quixote shall cause USTC to deliver, to MPP:

 

(i) within 30 days after the end of each fiscal quarter of Quixote, balance
sheets of USTC and Peek as of the end of each such quarter and statements of
income of USTC and Peek for the quarter and for the portion of the current
fiscal year then ended, certified by the chief financial officer of USTC and
Peek as having been prepared in accordance with generally accepted accounting
principles (“GAAP”), consistently applied, and presenting fairly in all material
respects the financial condition and results of operations of USTC and Peek as
of such dates and for the periods then ended, subject to normal recurring
year-end adjustments which are not material in amount, either individually or in
the aggregate, and to the absence of footnote disclosures required by GAAP; and

 

(ii) within 90 days after the end of each fiscal year of Quixote, balance sheets
and statements of income of USTC and Peek as of and for the fiscal year then
ended, certified by the chief financial officer of USTC and Peek as having been
prepared in accordance with GAAP, consistently applied, and presenting fairly in
all material respects the financial condition and results of operations of USTC
and Peek as of such date and for the fiscal year then ended.

 

(c)           Section 7 of the OEM Supply Agreement shall continue in effect to
May 16, 2008, but shall be amended to read as follows:

 

“During the Term, Supplier agrees that it will refrain, directly or indirectly,
from selling, distributing or leasing Modules (by whatever name or mark) which
are competitive with the Powerback™ Models PBM-1250 and PBM-2000 uninterruptible
power supplies for use in intersection control to the municipal corporations
consisting of, or comprising a part of, the City of New York, New York and the
City of Chicago, Illinois.”

 

(d)           Section 5.5(a) of the Asset Purchase Agreement is amended to read
as follows:

 

“(a) Seller agrees that for a period of five years after the Closing Date, it
will not, and it shall cause its respective Affiliates not to, either alone or
in conjunction with any other Person, directly or indirectly, sell
uninterruptible

 

3

--------------------------------------------------------------------------------


 

power supplies which are competitive with the Powerback™ models PBM-1250 and
PBM-2000 uninterruptible power supplies for use in intersection control to the
municipal corporations consisting of, or comprising a part of, the City of New
York, New York and the City of Chicago, Illinois.”

 

(e)           Section 1 of the Stockholder Covenant Not to Compete and Other
Post-Asset Sale Obligations, dated May 16, 2003, between USTC and RIWLL, and
Section 1 of the Stockholder Covenant Not to Compete and Other Post-Asset Sale
Obligations, of even date therewith, between USTC and Vasiliou (collectively,
the “Stockholder Covenants not to Compete”), are each hereby terminated, and
Section 2 of each of the Stockholder Covenants not to Compete hereby amended to
read as follows:

 

“The Stockholder agrees that for a period of five years after the Closing Date,
it will not, and it shall cause its respective Affiliates not to, either alone
or in conjunction with any other Person, directly or indirectly, sell
uninterruptible power supplies which are competitive with the Powerback™ models
PBM-1250 and PBM-2000 uninterruptible power supplies for use in intersection
control to the municipal corporations consisting of, or comprising a part of,
the City of New York, New York and the City of Chicago, Illinois; provided,
however, that ownership or acquisition by the Stockholder, its Affiliates,
Seller and the other stockholders of Seller executing counterparts of this
Agreement, of an aggregate of less than five percent (5%) of the outstanding
stock of any publicly traded company which is engaged in such sales shall not
constitute a violation of this Section 2.”

 

(f)            The Guaranty, dated May 16, 2003 by Quixote for the benefit of MA
and NuArt (the “Quixote Guaranty”) is amended (i) by deleting Sections 1(b) and
1(c) thereof, and (ii) amending the second sentence of Section 2 thereof to read
as follows:

 

“The parties agree that Guarantor’s obligations under this Guaranty shall be
subject to the limitations, exclusions and exculpations set forth in the Note
and the subordination provisions contained therein.”

 

(g)           The Stockholder Guaranty, dated May 16, 2003, among USTC and RIWLL
and ROHL, and the Stockholder Guaranty, dated May 16, 2003, between USTC and
Vasiliou, are each terminated and of no effect with respect to any obligations
thereunder whether arising prior to, on, or after the date hereof.

 

4.             Certain Matters Relating to Powerback™ Power Supplies.  MA, NuArt
and MPP all acknowledge and agree that all rights to the “Powerback” trademarks
and tradenames were conveyed to USTC by virtue of the Asset Purchase Agreement,
and that none of MA, NuArt or MPP has any continuing rights in such trademarks
and tradenames.  MA, NuArt and MPP represent and warrant to USTC and Quixote
that, to the best of their knowledge, all designs, engineering and software for
Modules manufactured by Powercom, Ltd. (“Powercom”) are the property of
Powercom, and MA, NuArt and MPP disclaim any rights or interests in such
designs, engineering and software.  MA, NuArt and MPP agree that they have no
objection to USTC entering into supply arrangements with Powercom for the supply
of Modules, and agree that they shall not knowingly take any actions which would
interfere with any actual or prospective supply relationship between USTC and
Powercom with respect to the supply of Modules to USTC.  MPP shall use all
commercially reasonable efforts to facilitate a meeting among Dennis Lee on

 

4

--------------------------------------------------------------------------------


 

behalf of Powercom, a representative of MPP and a representative of USTC for the
purpose of facilitating the establishment of a direct supply relationship
between Powercom and USTC.

 

5.             Reaffirmation of Obligations Under Note.  USTC and Quixote
reaffirm all of USTC’s obligations under that certain Subordinated Promissory
Note, dated May 16, 2003, made by USTC and payable to the order of MA and NuArt,
in the principal amount of five million dollars ($5,000,000) (the “Note”) and
acknowledge that such obligations shall remain due and payable in accordance
with the terms of the Note.   Notwithstanding any provision of the Note to the
contrary, (x) the Note shall be freely transferable without the consent of
Quixote or USTC, and (y) in the event of any failure of USTC to pay any payment
of interest or principal thereon when due, other than by reason of the
subordination provisions contained therein, Quixote and USTC shall pay all of
costs of collection of the holder of the Note at such time, including reasonable
attorneys’ fees. 

 

6.             Guaranty of Certain Obligations of USTC. 

 

(a)           In consideration of the entry by MA, NuArt and MPP into this
Agreement, Quixote hereby agrees that in the event that a written notice (a
“Default Notice”) executed by MA, NuArt, MPP or Intersection Development
Corporation, S.A. de C.V. (“IDC”) is delivered to Quixote, at the address and in
the manner provided in Section 12, which Default Notice states that: (i)  (w)
USTC has failed to pay any of its payment obligations under the Note when due
and payable, (x) USTC or Peek (as the case may be) has failed to pay any invoice
from MPP for Modules or Cabinets within the payment terms set forth in Section
3(b), or (y) Quixote Transportation Safety Mexico, S.A. de R.L. de C.V.
(“Quixote Mexico”) has failed to pay any amount which is due and payable under
that certain Lease Contract, dated as of May 16, 2003, between IDC, as lessor,
and Quixote Mexico, as lessee (the “Lease)  or has failed to perform any
obligation owed to IDC pursuant to the Lease, as the case may be; and (ii) sets
forth the amounts which the applicable Quixote Subsidiary (as herein defined)
has failed to pay or the obligations which Quixote Mexico has failed to perform,
Quixote shall be jointly and severally liable with such Quixote Subsidiary with
respect to the obligations of such Quixote Subsidiary to make any such payments
or perform such obligations as is specified in the Default Notice, in accordance
with the terms of, and subject to the limitations set forth in, this Agreement,
the Note and the Lease, as the case may be (which obligations are referred to
herein as the “Obligations”), in each case as if the Obligations were direct and
primary obligations of Quixote.  Quixote’s obligations under this Section 6 are
referred to herein as the “Guaranty”.  The Guaranty is a guaranty of payment and
performance and not merely a guaranty of collection.  USTC, Peek and Quixote
Mexico are referred to herein collectively as the “Quixote Subsidiaries” and
individually as a “Quixote Subsidiary”.

 

(b)           Quixote hereby agrees that, except as hereinafter provided, its
obligations under this Section 6 shall be unconditional, irrespective of (x) any
change in the time, manner or place of payment, time or manner of performance or
any other term of the Obligations or (y) any other circumstance that might
otherwise constitute a legal or equitable discharge or defense of a guarantor
including, any amendment, waiver, modification thereof between any of the
Quixote Subsidiaries, on the one hand, and MA, NuArt, MPP or IDC (as the case
may be), on the other hand.

 

(c)           Except as provided in paragraph (a), Quixote hereby waives
diligence, presentment, demand for payment, filing of claims with a court in the
event of

 

5

--------------------------------------------------------------------------------


 

receivership, bankruptcy or insolvency of any of the Quixote Subsidiaries or
protest or notice with respect to the Obligations, and all demands whatsoever
(and, except as provided in paragraph (a), Quixote shall not require that the
same be made on any of the Quixote Subsidiaries as a condition precedent to
Quixote’s obligations hereunder), and covenants that this Section 6 will not be
discharged except by complete performance of the Obligations and any other
obligations contained herein.

 

(d)           Each of MA, NuArt, MPP and IDC is hereby authorized, without
notice or demand and without affecting the liability of Quixote under this
Section 6, to, from time to time: (a) extend the time for payment of the
Obligations, (b) accept partial payments on the Obligations and (c) liquidate
the Obligations, in any manner, without affecting or impairing the obligations
of Quixote under this Section 6.

 

(e)           Quixote agrees that, to the extent any Quixote Subsidiary makes a
payment or payments on account of the Obligations, which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to such Quixote Subsidiary, its
estate, trustee or receiver or any other party, including, without limitation,
Quixote, under any bankruptcy law, state or federal law, common law or equitable
cause, then to the extent of such repayment or invalidation, Quixote’s
obligation under the Guaranty with respect thereto shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment.

 

(f)            Quixote waives all presentments, demands for performance, notices
of non-performance, protest, notices of protest, notices of dishonor and notices
of appearances with respect to the Guaranty, except as required or permitted
pursuant to paragraph (a).

 

(g)           This Section 6 is in addition to, and not in substitution of, the
obligations of Quixote under (x) Quixote Guaranty (as amended hereby), and (y)
the Guaranty, of even date therewith, made by Quixote for the benefit of IDC
(the “Quixote Mexico Guaranty”), both of which remain in full force and effect.

 

7.             Mutual Release and Covenant Not to Sue.

 

(a)           For good and valuable consideration, the receipt and sufficiency
of which the Parties hereby acknowledge, Quixote and USTC, on their own behalf
and on behalf of all other subsidiaries and affiliates of Quixote, and the
respective representatives, successors and assigns of Quixote, USTC, and all
other subsidiaries and affiliates of Quixote (collectively, the “USTC Releasing
Parties”) hereby release and forever discharge MA, NuArt, MPP, RIWLL, ROHL,
Vasiliou, the respective officers, directors, stockholders, employees and agents
of the foregoing, and their respective representatives, heirs, successors and
assigns (collectively, the “USTC Released Parties”) from any and all claims,
demands, obligations, causes of action, controversies, actions, debts, liens,
contracts, agreements, promises, representations, torts, damages, costs,
attorneys’ fees, moneys due on accounts, obligations, judgments or liabilities
of any kind or nature whatsoever, whether at law or in equity, pursuant to
statute, regulation or common law, for negligence, strict liability, fiduciary
or contract breach, intentional wrongdoing or otherwise, and regardless of
whether known or unknown, accrued or contingent, arising out of or relating in
any manner to any matters, causes or things whatsoever from the beginning of
time through the date hereof.  Notwithstanding the

 

6

--------------------------------------------------------------------------------


 

preceding sentence, this paragraph (a) shall not release any of the USTC
Released Parties of any of their obligations under this Agreement, Section 5.5
of the Asset Purchase Agreement (as amended hereby), Section 2 of the
Stockholder Covenants not to Compete (as amended hereby), Section 7 of the OEM
Supply Agreement (as amended hereby), or MPP’s obligation to deliver Modules and
Cabinets which USTC has previously purchased from MPP and which have not been
delivered as of the date hereof.

 

(b)           For good and valuable consideration, the receipt and sufficiency
of which the Parties hereby acknowledge, MA, NuArt, MPP, RIWLL, ROHL, and
Vasiliou, on their own behalf and on behalf of their respective heirs,
representatives, successors and assigns (collectively, the “Myers Releasing
Parties”) (the USTC Releasing Parties and the Myers Releasing Parties,
individually, a “Releasing Party” and, collectively, the “Releasing Parties”),
hereby release and forever discharge Quixote, USTC, all subsidiaries of Quixote
other than USTC (including the Quixote Subsidiaries), the respective officers,
directors, stockholders, employees and agents of the foregoing, and their
respective representatives, heirs, successors and assigns (collectively, the
“Myers Released Parties”) (the USTC Released Parties and the Myers Released
Parties, collectively, the “Released Parties”) from any and all claims, demands,
obligations, causes of action, controversies, actions, debts, liens, contracts,
agreements, promises, representations, torts, damages, costs, attorneys’ fees,
moneys due on accounts, obligations, judgments or liabilities of any kind or
nature whatsoever, whether at law or in equity, pursuant to statute, regulation
or common law, for negligence, strict liability, fiduciary or contract breach,
intentional wrongdoing or otherwise, and regardless of whether known or unknown,
accrued or contingent, arising out of or relating in any manner to any matters,
causes or things whatsoever from the beginning of time through the date hereof. 
Notwithstanding the foregoing, this paragraph (b) shall not release any of the
Myers Released Parties of any of their obligations under this Agreement, the
Note, the Lease, the Quixote Guaranty, the Quixote Mexico Guaranty, or any of
USTC’s obligations to pay for Modules and Cabinets under USTC’s outstanding
purchase orders or MPP’s outstanding invoices (as the case may be).

 

(c)           The Releasing Parties further covenant and agree that none of the
Releasing Parties will ever sue, institute, or cause to institute any proceeding
in any court or other forum against any of the Released Parties to charge any of
the Released Parties with any matter which is released pursuant to the
provisions of this Section 7, and that the Releasing Parties will defend,
protect, indemnify and save the Released Parties harmless from any loss,
liability, damage or expense, including reasonable attorneys’ fees incurred in
defending, responding to or otherwise seeking relief from any claim, suit or
judgment incurred by reason of any claim asserted by the other regarding any
matter which is released pursuant to the provisions of this Section 7.

 

8.             Representations and Warranties.

 

(a)           Quixote and USTC (collectively, the “USTC Parties”) each hereby
represents and warrants to MA, NuArt, MPP and the Guarantors (collectively, the
“Myers Parties”) as follows:

 

(i)            Each of the USTC Parties is a corporation duly organized,
existing and in good standing under the laws of its state of incorporation.

 

7

--------------------------------------------------------------------------------


 

(ii)           Each of the USTC Parties has full corporate power and authority
to enter into and perform this Agreement.  The execution and delivery by the
USTC Parties of this Agreement, and the performance by them of their obligations
hereunder, have been duly authorized and approved by all requisite corporate
action.  This Agreement has been, duly executed and delivered by a duly
authorized officer of each of the USTC Parties, and constitutes a valid and
legally binding obligation of the USTC Parties, enforceable against Quixote
and/or USTC (as the case may be) in accordance with its terms (except to the
extent that enforcement may be affected by laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies).

 

(iii)          No consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other Person (as herein
defined) is required for the execution and delivery by Quixote and USTC of this
Agreement and the consummation by the USTC Parties of the transactions
contemplated hereby.  As used herein, a “Person” means an individual, any type
of business entity (including a corporation, joint-stock company, partnership or
limited liability company), any other type of legal entity (including a trust),
or any governmental agency or instrumentality.

 

(iv)          Neither the execution and delivery of this Agreement by the USTC
Parties, nor the consummation by the USTC Parties of the transactions
contemplated hereby, will conflict with or result in a breach of any of the
terms, conditions or provisions of their respective certificates of
incorporation or by-laws, or of any statute or administrative regulation, or of
any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award to which either of the USTC Parties is a
party or by which either of the USTC Parties is bound.

 

(v)           Neither of the USTC Parties is a party to any unexpired,
undischarged or unsatisfied written or oral contract, agreement, indenture,
mortgage, debenture, note or other instrument under the terms of which
performance by the USTC Parties according to the terms of this Agreement will be
a default or an event of acceleration, or grounds for termination, or whereby
timely performance by the USTC Parties according to the terms of this Agreement
may be prohibited, prevented or delayed.

 

(vi)          None of the USTC Parties has assigned, encumbered or in any manner
transferred all or any portion of the claims asserted in the Litigation or which
are settled pursuant to this Agreement.

 

(b)           The Myers Parties hereby represent and warrant to the USTC Parties
as follows:

 

(i)            Each of MA, NuArt, MPP, RIWLL and ROHL (the “Myers Corporate
Parties”) is a corporation duly organized, existing and in good standing under
the laws of its state or other jurisdiction of incorporation.

 

(ii)           Each of the Myers Corporate Parties has all necessary power and
authority (corporate or otherwise) to enter into and perform this Agreement. 
The

 

8

--------------------------------------------------------------------------------


 

execution and delivery by the Myers Corporate Parties of this Agreement, and the
performance by them of their obligations hereunder, have been duly authorized
and approved by all requisite corporate action.  This Agreement has been duly
executed and delivered by a duly authorized officer of the applicable Myers
Corporate Parties, or by Vasiliou (as the case may be) and each of them
constitutes a valid and legally binding obligation of applicable Myers Parties,
enforceable against the applicable Myers Parties in accordance with its terms
(except to the extent that enforcement may be affected by laws relating to
bankruptcy, reorganization, insolvency and creditors’ rights and by the
availability of injunctive relief, specific performance and other equitable
remedies).

 

(iii)          No consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other Person is required for
the execution and delivery by the Myers Parties of this Agreement, and the
consummation by the Myers Parties of the transactions contemplated hereby and
thereby.

 

(iv)          Neither the execution and delivery of this Agreement by the Myers
Parties, nor the consummation by the Myers Parties of the transactions
contemplated hereby, will conflict with or result in a breach of any of the
terms, conditions or provisions of the respective certificates of incorporation
or by-laws of the Myers Corporate Parties, or of any statute or administrative
regulation, or of any order, writ, injunction, judgment or decree of any court
or governmental authority or of any arbitration award to which any of the Myers
Parties is a party or by which any of the Myers Parties is bound.

 

(v)           None of the Myers Parties is a party to any unexpired,
undischarged or unsatisfied written or oral contract, agreement, indenture,
mortgage, debenture, note or other instrument under the terms of which
performance by the Myers Parties according to the terms of this Agreement will
be a default or an event of acceleration, or grounds for termination, or whereby
timely performance by the Myers Parties according to the terms of this Agreement
may be prohibited, prevented or delayed.

 

(vi)          None of the Myers Parties has assigned, encumbered or in any
manner transferred all or any portion of the claims asserted in the Litigation
or which are settled pursuant to this Agreement.

 

9.             Entire Agreement.  This Agreement, the Note,  Section 5.5 of the
Asset Purchase Agreement (as amended hereby), Section 7 of the OEM Supply
Agreement (as amended hereby), Section 2 of each of the Stockholder Covenants
not to Compete (each as amended hereby), the Lease, the Quixote Guaranty (as
amended hereby), the Quixote Mexico Guaranty, and the purchase orders, order
acknowledgements, invoices and other documents issued from time to time by USTC
and MPP with respect to Modules and Cabinets, constitute the entire agreement
between the parties and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
assigns.

 

10.           Non-Waiver.  The failure in any one or more instances of a party
to insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said party of any breach of any of the

 

9

--------------------------------------------------------------------------------


 

terms, covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.  No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.

 

11.           Counterparts.  Counterpart copies of this Agreement may be signed
by all Parties and signature pages exchanged by telecopier or email.  The
Parties intend and agree that counterpart copies signed and exchanged as
provided in the preceding sentence shall be fully binding.  Counterpart
originals of this Agreement shall be exchanged by U.S. mail or express service
at the earliest reasonable time following the exchange of signature pages by
telecopier or email, each of which shall be an original and all of which
together shall constitute the one and same instrument.

 

12.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by facsimile, by nationally
recognized private courier, or by United States mail.  Notices delivered by mail
shall be deemed given three (3) business days after being deposited in the
United States mail, postage prepaid, registered or certified mail.  Notices
delivered by hand, by facsimile, or by nationally recognized private carrier
shall be deemed given on the first business day following receipt; provided,
however, that a notice delivered by facsimile shall only be effective if such
notice is also delivered by hand, or deposited in the United States mail,
postage prepaid, registered or certified mail, on or before two (2) business
days following its delivery by facsimile.  All notices shall be addressed as
follows:  (1) if to either of the USTC Parties, addressed to Quixote, 35 E.
Wacker Drive, Chicago, Illinois 60601, Attention:  Leslie J. Jezuit and Daniel
P. Gorey, facsimile (312) 476-1356, and Holland & Knight, LLP, 131 S. Dearborn,
Chicago, Illinois 60603, Attention:  Anne Hamblin Schiave, facsimile (312)
578-6666; (2) if to any of the Myers Parties, c/o MPP, 723 E. Harrison Street,
Corona, California 92878, Attention:  Diana Grootonk, facsimile (951) 520-1961,
with a copy to Greenberg Traurig, LLP, 77 W. Wacker Drive, Chicago, Illinois
60601, Attention:  David W. Schoenberg, facsimile (312) 899-0379, and/or (3) to
such other respective addresses and/or addressees as may be designated by notice
given in accordance with the provisions of this Section 12.

 

13.           Severability.  The invalidity of any provision of this Agreement
or portion of a provision shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision.

 

14.           Applicable Law.  This Agreement shall be governed and controlled
as to validity, enforcement, interpretation, construction, effect and in all
other respects by the internal laws of the State of California applicable to
contracts made in that State.

 

15.           Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their heirs,
representatives, successors and assigns.  Nothing in this Agreement, express or
implied, shall confer on any person other than the parties hereto, and their
respective successors and permitted assigns, and IDC, Peek, and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, including without limitation any third party
beneficiary rights.

 

16.           Rule of Construction.  The Parties acknowledge and agree that each
has negotiated and reviewed the terms of this Agreement, assisted by such legal
and tax counsel as they desired, and has contributed to its revisions.  The
Parties further agree that the rule of construction that any ambiguities are
resolved against the drafting party will be subordinated to

 

10

--------------------------------------------------------------------------------


 

the principle that the terms and provisions of this Agreement will be construed
fairly as to all parties and not in favor of or against any party. The headings
contained in this Agreement are for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.  The word “including,”
means “including, without limitation.”

 

17.           Consent to Jurisdiction.  This Agreement has been executed and
delivered in and shall be deemed to have been made in Los Angeles, California. 
Each of the Parties agrees to the exclusive jurisdiction of any state or Federal
court within Los Angeles, California, with respect to any claim or cause of
action arising under or relating to this Agreement, and waives personal service
of any and all process upon it, and consents that all services of process be
made by registered or certified mail or delivered by hand, directed to it as
provided in the following sentence, and service so made shall be deemed to be
completed when received.  Process to be served upon either of the USTC Parties
shall be mailed or delivered c/o Anne Hamblin Schiave, Holland & Knight, LLP,
131 S. Deaborn Street, Chicago, Illinois 60603.  Process to be served upon any
of the Myers Parties shall be mailed or delivered c/o David W. Schoenberg,
Greenberg Traurig, LLP, 77 W. Wacker Drive, Chicago, Illinois 60601.  Each of
the Parties waives any objection based on forum non conveniens and waives any
objection to venue of any action instituted hereunder.  Nothing in this
paragraph shall affect the right to serve legal process in any other manner
permitted by applicable law.

 

18.           Waiver of Trial by Jury.  Each of the Parties waives the right to
a jury trial in connection with any suit, action or proceeding seeking
enforcement of such party’s rights under this Agreement.

 

[remainder of page left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

QUIXOTE CORPORATION

U.S. TRAFFIC CORPORATION

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

By:

/s/ Leslie J. Jezuit

 

 

 President

Chief Executive Officer

 

 

MYERS AMERICA, INC.

MYERS/NUART ELECTRICAL
PRODUCTS, INC.

 

 

By:

/s/ Diana Grootonk

 

By:

/s/ Diana Grootonk

 

 

Director

Director

 

 

MYERS POWER PRODUCTS, INC.

RAYMOND INTERNATIONAL W.L.L.

 

 

By:

/s/ Diana Grootonk

 

By:

/s/ Leslie Rogers

 

 

Chief Operating Officer

 Director

 

 

RAYMOND OVERSEAS HOLDING, LTD.

 

 

 

 

 

By:

/s/ Walter L. Rogers

 

/s/ Basil Vasiliou

 

 

Agent

Basil Vasiliou

 

12

--------------------------------------------------------------------------------


 

JOINDER

 

Quixote Mexico joins in the foregoing Settlement Agreement for the purpose of
reaffirming all of its obligations under the Lease.

 

QUIXOTE TRANSPORTATION SAFETY MEXICO,
S.A. DE R.L. DE C.V.

 

 

By:

/s/ Leslie J. Jezuit

 

 

 President

 

13

--------------------------------------------------------------------------------